

	

		III

		109th CONGRESS

		1st Session

		S. RES. 100

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Dorgan (for himself

			 and Mr. Byrd) submitted the following

			 resolution; which was referred to the Committee on Finance

		

		RESOLUTION

		Disapproving the request of the President

		  for extension, under section 2103(c)(1)(B)(i) of the Bipartisan Trade Promotion

		  Authority Act of 2002, of the trade promotion authorities under that

		  Act.

	

	

		

			That the Senate disapproves the request of the President for the

			 extension, under section 2103(c)(1)(B)(i) of the Bipartisan Trade Promotion

			 Authority Act of 2002, of the trade authorities procedures under that Act to

			 any implementing bill submitted with respect to any trade agreement entered

			 into under section 2103(b) of that Act after June 30, 2005.

		

